337 F.2d 858
UNITED STATES of America,v.Joseph BROWN, Individually and as Administrator of the Estate of Tillie Brown, Deceased, Appellant.
No. 14858.
United States Court of Appeals Third Circuit.
Argued October 20, 1964.
Decided November 16, 1964.

Appeal from the United States District Court for the Eastern District of Pennsylvania; Harold K. Wood, J.
Robert M. Taylor, Philadelphia, Pa., for appellant.
Lawrence B. Silver, Atty., Tax Division, Dept' of Justice, Washington, D. C. (Louis F. Oberdorfer, Asst. Atty. Gen., Lee A. Jackson, I. Henry Kutz, Attys., Department of Justice, Washington, D. C. (Drew J. T. O'Keefe, U. S. Atty., Francis R. Crumlish, Asst. U. S. Atty., of counsel, on the brief), for appellee.
Before McLAUGHLIN, KALODNER and HASTIE, Circuit Judges.
PER CURIAM.


1
In this non-jury action by the United States which reduced to personal judgment certain income taxes, penalties and interest heretofore assessed by the United States against the defendants, there is no error in the district court record. The judgment of that court will be affirmed upon the excellent opinion reported at 225 F. Supp. 414 (1964).